DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (US 2020/0111764)
 Regarding claim 1.
Kim teaches a semiconductor package comprising: a first die (20) comprising a signal region and a peripheral region bordering the signal region, the first die having first vias (47a) in the peripheral region; a second die (50a) stacked on the first die (20) and having second vias (60a) at positions corresponding to the first vias in the peripheral region; and first connection terminals (46a) between the first die (20) and the second die (50a) that are configured to connect the second vias to the first vias, respectively, wherein the peripheral region comprises first regions and a second region between the first regions, the first and second regions being arranged in a first direction at a side of the signal region (fig 2), 
  
    PNG
    media_image1.png
    543
    932
    media_image1.png
    Greyscale

   Regarding claim 4.
Kim teaches the first vias in the first regions are configured to transmit a power signal, and wherein the first vias in the second region are configured to transmit a ground signal.
 In order to be configured to transmit a power signal or a ground signal the vias must be electrically conductive.  The vias of Kim are conductive and are therefore configured to transmit a power or a ground signal (paragraph 11-13).
Regarding claim 7.
Kim teaches a plurality of second dies (51a-54a), wherein the second die is one of the plurality second dies, and wherein the plurality of second dies are sequentially stacked, and the second vias of the second dies are connected to each other through second connection terminals provided between the second dies (fig 1,2). 
Regarding claim 9.
Kim teaches a plurality of second dies (50a-54a), wherein the second die (50a) is one of the plurality second dies, and wherein the plurality of second dies are sequentially stacked, and the second vias of the second dies are connected to each other through second connection terminals (49a) provided between the second dies (fig 2) (paragraph 56). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0111764) as applied to claim 1 and further in view of  Choe (US 2016/0064357)
Regarding claim 10.
Kim teaches elements of the claimed invention above.
Kim does not teach dummy bumps.
Choe teaches the first die further comprises a dummy region bordering the peripheral region, the semiconductor package further comprising: dummy bumps (208) between the first die (200) and the second die (210) on the dummy region and electrically insulated from the first vias and the second vias (fig 1) (paragraph 61-63).
It would have been obvious to one of ordinary skill in the art because when force during bonding is applied to the dummy pads via a bonding tool, uniformity of the force distribution through the entire semiconductor chip is substantially increased, thereby increasing thickness uniformity of a gap between vertically stacked semiconductor chips, as well as bonding therebetween, i.e., as lifting of edges may be prevented or substantially minimized. Further, as uniformity of applied force is increased throughout the entire semiconductor chip, peripheral leakage of underfill material may be minimized (paragraph 111).
 Regarding claim 11.
Choe teaches the dummy region is free of the vias (fig 1).
  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0111764) as applied to claim 1 and further in view of  Kim (US 2018/0012867)
Regarding claim 5.
Kim (764) teaches elements of the claimed invention above.
Kim (764) does not teach offset vias.
Kim (867) teaches the rows of the first vias, which are adjacent to each other, are offset with respect to each other in the second direction in each of the first and second regions (fig 3b) (paragraph 53).
 It would have been obvious to one of ordinary skill in the art to offset the vias in order to increase via density (paragraph 53).  
  Allowable Subject Matter
 Claims 12, 14 through 19, 21, 22, 24, and 25 are allowed.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A semiconductor package comprising: a first die comprising a signal region and a peripheral region bordering the signal region, the first die having first vias in the peripheral region; a second die stacked on the first die and having second vias at positions corresponding to the first vias in the peripheral region; and first connection terminals between the first die and the second die that are configured to connect the second vias to the first vias, respectively, wherein the peripheral region comprises first regions and a second region between the first regions, the first and second regions being arranged in a first direction at a side of the signal region, wherein the first vias are arranged in at least two rows along a second direction intersecting the first direction in each of the first and second regions, and wherein a distance in the first direction between the first and the second regions adjacent to each other is greater than a distance in the first direction between adjacent ones of the at least two rows. Wherein the distance in the first direction between the first and second regions adjacent to each other increases as a distance from the signal region in the first direction increases.
A semiconductor package comprising: a first die comprising a signal region and a peripheral region bordering the signal region, the first die having first vias in the peripheral region; a second die stacked on the first die and having second vias at positions corresponding to the first vias in the peripheral region; and first connection terminals between the first die and the second die that are configured to connect the second vias to the first vias, respectively, wherein the peripheral region comprises first regions and a second region between the first regions, the first and second regions being arranged in a first direction at a side of the signal region, wherein the first vias are arranged in at least two rows along a second direction intersecting the first direction in each of the first and second regions, and wherein a distance in the first direction between the first and the second regions adjacent to each other is greater than a distance in the first direction between adjacent ones of the at least two rows. Wherein the distance in the first direction between the first and second regions adjacent to each other ranges from about 110% to about 200% of the distance in the first direction between adjacent ones of the at least two rows. 
Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive. 
 The applicant argues that the Kim teaches an interposer not a die.
The applicant will note that the species interposer anticipates the genus die.  MPEP 2131.02.I.
The applicant argues that Kim 47a refers to inner connections not via. 
 The applicant will note that the broadest reasonable interpretation of a via is a vertical conductive channel, vias are most frequently used in microchip manufacture to connect different levels of wiring in order to form the conductive interconnect of a device.  MPEP 2173.01.I.  It is improper to import limitations, such as extending through a silicon substrate (TSV), from the specification into the claim. MPEP 2111.01.II.
 The applicant argues that Kim does not teach first and second vias aligned positionally.
The applicant will note that the first and second vias possess a precise geometric alignment relative to each other’s positions.  The phrase “aligned positionally” does not suggest a specific alignment such as vertical, horizontal or diagonal and such an understanding is not imported from the specification. 
 The applicant argues that Kim does not teach the first vias arranged in at least two rows along a second direction intersecting the first direction
The applicant will note:
 
    PNG
    media_image2.png
    412
    718
    media_image2.png
    Greyscale

  The applicant will note the first vias are arranged in at least two rows (66a,68ab,68aa) along a second direction and peripheral regions arranged in a first direction.  Direction 1 perpendicularly intersects direction 2
The applicant argues that Kim does not teach  a distance in the first direction between the first and the second regions adjacent to each other is greater than a distance in the first direction between adjacent ones of the at least two rows. 
The applicant will note that Kim teaches:  
    PNG
    media_image3.png
    820
    759
    media_image3.png
    Greyscale

The distance shown between first and second regions is greater than between adjacent vias. 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817